On October 20, 1995, it was ordered that the defendant’s suspended sentence for the offenses of Theft, a Felony and Criminal Possession of Dangerous Drug, a Felony is revoked and the defendant is sentenced to five (5) years on each count, to run consecutively, with the Department of Corrections and Human Services for placement in an appropriate facility. Defendant shall be immediately transferred to the Montana Women’s Correctional Center as soon as possible. It is further ordered that all of the applicable terms and conditions of defendant’s sentence which are applicable are reinstated. Payment of restitution shall be a condition of parole.
On March 7,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 7th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Alternate Member, Hon. Robert Boyd
The Sentence Review Board wishes to thank Gloria B. Frost for representing herself in this matter.